Citation Nr: 0808891	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-14 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an evaluation for service-connected osteoblastic bony 
metastasis to left pubic bone and superior ramus of left 
pubic bone and seminal vesicles (bone disability) was 
properly reduced from 100 percent to noncompensable, 
effective April 1, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) from January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which decreased the veteran's rating for a bone 
disability from 100 percent to a noncompensable evaluation.

On February 28, 2008, the Board received mail intended for 
the veteran and returned with the word deceased written on 
the back.  The veteran's name and social security number were 
checked against the Social Security Death Index, and there 
was no official record that the veteran had died.  
Accordingly, the Board will proceed with this appeal until it 
is officially notified that he has passed away.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Diagnostic Code at issue, the 100 percent rating 
initially awarded was not designed or intended to be a 
permanent reflection of the veteran's disability picture. 
Rather, the 100 percent rating which the veteran seeks to 
have restored was awarded pursuant to Diagnostic Code 5012, 
for new malignant growths of the bone.  That code section 
affords a single temporary 100 percent evaluation which will 
continue for one year following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure.  At that point, if there has been no local 
recurrence or metastasis, the veteran is to be rated on 
residuals.

The medical evidence of record includes a February 2006 bone 
scan report, which states that metastatic disease cannot be 
completely excluded.  The most recent VA examination was 
conducted in December 2005, prior to the bone scan report, 
and the opinion is based, in part, on the fact that there is 
no evidence of malignant bone metastasis.  As Diagnostic Code 
5012 contemplates metastasis, a new examination is needed.  
The examination should also consider symptoms associated with 
diagnostic codes under which the veteran's residuals could be 
rated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to 
decide the claim).

The veteran should be provided with additional notice 
regarding the requirements for a compensable evaluation under 
Diagnostic Code 5012 or under other codes which could be used 
to rate residuals of the bone disability.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).  In particular, the 
notice should advise the veteran as to 
the evidence which would support a 
claim for a compensable rating under 
any potential diagnostic code.

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical, only if he or she 
thinks it is required.  Any necessary 
diagnostic tests should be ordered and 
reviewed by the examiner prior to 
preparation of the opinion.  The 
examiner should state whether there is 
any metastasis to the left pubic bone 
and superior ramus of left pubic bone 
and seminal vesicles.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

